Exhibit 24(f) November 19, 2009 Ms. Laura I. Patterson Southern Power Company 30 Ivan Allen Jr. Blvd, NW Atlanta, GA30308 Ms. Melissa K. Caen Southern Company Services, Inc. 30 Ivan Allen Jr. Blvd, NW Atlanta, GA30308 Ladies: Southern Power Company (the “Company”) proposes to file or join in the filing of reports under the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission with respect to the following:(1) the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 and (2) the Company’s Quarterly Reports on Form 10-Q during 2010. The Company and the undersigned directors and officers of the Company, individually as a director and/or as an officer of the Company, hereby make, constitute and appoint each of you our true and lawful Attorney for each of us and in each of our names, places and steads to sign and cause to be filed with the Securities and Exchange Commission in connection with the foregoing said Annual Report on Form 10-K, said Quarterly Reports on Form 10-Q and any necessary or appropriate amendment or amendments to any such reports, to be accompanied in each case by any necessary exhibits or schedules thereto. Yours very truly, SOUTHERN POWER COMPANY By/s/Ronnie L. Bates Ronnie L. Bates President and Chief Executive Officer - 2 - /s/W. Paul Bowers W. Paul Bowers /s/Ronnie L. Bates Ronnie L. Bates /s/Thomas A. Fanning Thomas A. Fanning /s/Michael W. Southern Michael W. Southern /s/G. Edison Holland G. Edison Holland /s/Laura I. Patterson Laura I. Patterson /s/David M. Ratcliffe David M. Ratcliffe - 3 - Extract from minutes of meeting of the board of directors of Southern Power
